Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose 
a marking classifying device comprising: a road detector configured to receive image data to 5detect a road; a classifier selector configured to receive GPS signals to extract country information or region information and configured to select a classifier corresponding to the country information or the region 10information from among a plurality of classifiers; and a marking classifier configured to recognize a marking provided on the detected road and configured to classify a type of the recognized marking using the selected classifier.  
Nor does the prior art disclose a  marking classifying method comprising:  15a road detection step of receiving image data to detect a road; a classifier selection step of receiving GPS signals to extract country information or region information and selecting a classifier corresponding to the country 20information or the region information from among a plurality of classifiers; and a marking classification step of recognizing a marking provided on the detected road and classifying a type of the recognized marking using the selected 25classifier.  
Nor does the prior art disclose a vehicle control system comprising:  25an image sensor mounted to a vehicle so as to have a 40field of view outside the vehicle and configured to capture image data; a communication module configured to receive GPS signals from GPS satellites;  5a marking classifying device configured to classify and store types of markings provided on a road based on the image data and the GPS signals; and a control device configured to detect a marking on a road on which the vehicle generate a control signal for controlling the driving of the vehicle based on the identified type of the marking, and output the control signal to an actuator, 15wherein the marking classifying device is configured to: receive the image data to detect the road; receive the GPS signals to extract country information or region information;  20select a classifier corresponding to the country information or the region information from among a plurality of classifiers; recognize the marking provided on the detected road; and 25classify the type of the recognized marking using the 41selected classifier. These limitations are neither taught nor obvious by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661